DETAILED ACTION
Allowable Subject Matter
1.    Claims 1,2, 4-6 and 8-10 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,6 and 10 ,which include,
an ophthalmologic apparatus having  an OCT measurement unit and a corneal shape measurement unit  and processing circuitry configured as an eyeball model generator configured to generate an eyeball model using the curvature radius distribution on the cornea and   the processing circuitry further configured as a site specifying unit configured to specify a traveling direction of the measurement light by performing ray tracing on the measurement light incident on each of a plurality of incident positions on the cornea based on a scan angle by the optical scanner and the eyeball model and to specify  positions corresponding to an intraocular site of the subject's eye in the traveling direction based on the data acquired using the measurement light and  an eve refractometry unit including a light source and configured to project light onto the subject's eye, detect returning light of the light, and obtain an eye refractive power of the subject's eye based on an image of the detected returning light and 2Application No. 16/540,085 Reply to Office Action of June 3, 2021 the processing circuitry further configured as an intraocular distance calculator configured to obtain an axial length of the subject's eve based on the data acquired by the OCT measurement unit and  the site specifying unit is configured to generate size information based on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/9/2021